8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herman KELLY, Plaintiff-Appellant,v.DECO RECORDS;  Michael A. Lubin;  Frank Ski;  Two HypedBrothers and a dog;  Future Sights;  Sounds Music;Warlock Records, Incorporated; AdamLevy, Defendants-Appellees.
No. 93-1406.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.
Herman Kelly, Appellant Pro Se.
Michael Anton Lubin; Ira George Greenberg, EDWARDS & ANGELL, for Appellees.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals the district court order granting the Fed.  R. Civ. P. 12(b)(6) motions to dismiss filed by Appellees Deco Records, Michael A. Lubin, Frank Ski, Two Hyped Brothers and a Dog, Future Sights, and Sounds Music.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C.s 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order because two defendants upon whom service was made, namely Warlock Records, Inc., and Adam Levy, remain in this action.   Patchick v. Kensington Publishing Corp., 743 F.2d 675, 677 (9th Cir. 1984).


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED